IN THE SUPREME COURT OF THE STATE OF DELAWARE

JENNIFER A. HERR,                      §
                                       §      No. 299, 2015
      Defendant Below,                 §
      Appellant,                       §      Court Below:
                                       §      Superior Court of the
      v.                               §      State of Delaware
                                       §
STATE OF DELAWARE,                     §      Cr. ID No. 1401010595
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: November 17, 2015
                          Decided:   January 4, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                 ORDER

      This 4th day of January 2016, upon consideration of the appellant’s

brief under Supreme Court Rule 26(c), her defense counsel’s motion to

withdraw, and the State of Delaware’s response, it appears to the Court that:

      (1)    On January 7, 2015, a Superior Court jury found the appellant,

Jennifer A. Herr, guilty of Felony Theft and Conspiracy in the Second

Degree. On May 29, 2015, after a presentence investigation, the Superior

Court sentenced Herr to two years at Level V suspended for one year at

Level II probation. This is Herr’s direct appeal.
          (2)    On appeal, Herr’s defense counsel has filed a brief and a motion

to withdraw under Supreme Court Rule 26(c).1 Defense counsel asserts that,

based upon a complete and careful examination of the record, there are no

arguably appealable issues. Defense counsel represents that he provided

Herr with a copy of the motion to withdraw and the accompanying brief and

informed Herr of her right to identify any points she wished this Court to

consider on appeal.           Herr did not submit any points for the Court’s

consideration. The State has responded to the Rule 26(c) brief and has

moved to affirm the Superior Court’s judgment.

          (3)    When reviewing a motion to withdraw and an accompanying

brief under Supreme Court Rule 26(c), this Court must be satisfied that the

appellant’s defense counsel has made a conscientious examination of the

record and the law for arguable claims.2 Also, the Court must conduct its

own review of the record and determine whether “the appeal is indeed so

frivolous that it may be decided without an adversary presentation.”3




1
    See Del. Supr. Ct. R. 26(c) (governing criminal appeals without merit).
2
 Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486
U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).
3
    Penson v. Ohio, 488 U.S. at 81.
                                              2
          (4)    In this case, having conducted “a full examination of all the

proceedings” and having found “no nonfrivolous issue for appeal,”4 the

Court concludes that Herr’s appeal “is wholly without merit.”5 The Court is

satisfied that Herr’s defense counsel made a conscientious effort to examine

the record and the law and properly determined that Herr could not raise a

meritorious claim on appeal.

          NOW, THEREFORE, IT IS ORDERED that the State’s motion to

affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.

The motion to withdraw is moot.

                                         BY THE COURT:

                                         /s/ Karen L. Valihura
                                                Justice




4
    Id. at 80.
5
    See supra note 1.
                                        3